Title: To Thomas Jefferson from William Davies, 21 March 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Chesterfield March 21. 81.

The Commissioner of the provision law, I think he is called, being so exceedingly ill as to be past the possibility of recovery, I have taken this opportunity of giving your Excellency notice of it, as the arrival of the new levies will occasion a considerable consuption of provision; and we have no great quantity of meat on hand. Mr. Ball is the gentleman who is expected to expire in a few moments: being but little acquainted in the county I know of nobody who would be proper to succeed him. It is a place, however, of much consequence to the accommodation of this post.
The bearer will bring any letters your Excellency may have written on the Subject of former applications, to which I have received no answer.
I have the honor to be, Sir, most respectfully, Your Excellency’s most obed Servt.,

William Davies

